Citation Nr: 9903849
Decision Date: 02/11/99	Archive Date: 06/24/99

DOCKET NO. 96-43 431               DATE FEB 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right ankle sprain.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1991 to December
1994.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia,
which denied, as not well grounded, the veteran's claims of
entitlement to service connection for cervical spine (neck) and low
back disorders as well as a right ankle sprain. The veteran timely
appealed these determinations to the Board.

In a signed statement, dated in May 1998 and received by the RO
that same day, the veteran specifically withdrew his claims for
service connection for hemorrhoids and bilateral hearing loss.
Accordingly, those issues are not before the Board. See 38 C.F.R.
20.204 (1998).

The Board also notes that in response to the veteran's request, he
was scheduled to appear at a hearing before the Board in
Washington, D.C. in October 1998. Although the veteran was notified
of the hearing in August 1998, and the hearing notice was not
returned as undeliverable, the veteran failed to report for the
hearing. Since then, no request for rescheduling of the hearing is
of record. Under the circumstances, the Board determines that the
veteran's request for a Board hearing is withdrawn. See 38 C.F.R.
20.702 (1998).

REMAND

The veteran essentially contends that service connection is
warranted for neck, low back and right ankle disorders on the
ground that each of these disorders had its onset during his period
of active duty. In addition, he reports that he has not suffered
any intercurrent injuries.

In several statements in support of his claims for service
connection, the veteran asserts that the service medical records,
dated during the final two months of his period of active service,
have not associated with the claims folder, suggesting that those
records reflect treatment pertinent to his current claims. He also
challenges the adequacy of the examination he was afforded at
separation, which he points out, is similarly not of record.
Accordingly, it appears that further development to obtain and
associate outstanding service records with the claims file is
warranted.

In addition, a review of the claims folder reveals a notation on a
July 1995 private treatment report that suggests that Michael W.
Hausch, D.C. obtained X-rays, in June 1995. Further, it is unclear
whether the veteran has received subsequent care from this examiner
for his neck and low back problems. Any such outstanding records
should be obtained and associated with the claims file. The RO also
should specifically advise the veteran that medical evidence of a
nexus between the service and the currently claimed conditions is
needed to support his claim. See 38 U.S.C.A. 5103 (1998); Robinette
v. Brown, 8 Vet. App. 69 (1995).

In light of the foregoing, the case is hereby REMANDED to the RO
for the following actions:

1. The RO should contact the National Personnel Records Center to
obtain and associate with the claims file any additional service
medical records pertaining to the veteran's military service,
especially those dated in November and December 1994, including a
copy a report of his physical examination at separation. If any
requested records are not available or the search for any such
records yield negative results, that fact should clearly be
documented in the claims file.

2. After advising the veteran of the necessity of submitting
medical evidence of a nexus between service and the currently
claimed disabilities, and obtaining appropriate authorization(s)
from the veteran, the RO

should obtain and associate with the record the report of the June
1995 X-ray and any outstanding treatment records from Dr. Hausch,
along with any other outstanding medical records identified by the
veteran. The aid of the veteran and his representative in securing
any such records should be enlisted, as needed. However, if any
requested records are not available or the search for any such
records yield negative results, that fact should clearly be
documented in the claims file.

3. After completion of the relevant development above, and after
undertaking any additional development deemed warranted by the
record, the RO should review the veteran's claims on the basis of
all pertinent evidence of record, and all applicable laws,
regulations, and case law. The RO should provide adequate reasons
and bases for its decision, citing to all governing legal authority
and precedent not previously cited, and addressing all issues and
concerns that are noted in this REMAND.

4. If any benefits sought by the veteran continue to be denied,
then he and his representative must be furnished a supplemental
statement of the case and given an opportunity to submit written or
other argument in response thereto before his case is returned to
the Board for further appellate consideration.

The purpose of this REMAND is to accomplish additional development
and adjudication, and it is not the Board's intent to imply whether
the benefits requested should be granted or denied. The veteran
need take no action until otherwise notified, but he may furnish
additional evidence and/or argument while the case is in remand
status. See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the Ros to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JACQUELINE E.MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. a decision of the Board of Veterans' Appeals is
appealable to the United States Court of Veterans Appeals. This
remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b)(1998).

 
